Case: 4:21-mj-01238-JMB Doc. #: 7 Filed: 06/23/21 Page: 1 of 10 PageID #: 21


                                                                                              BOND
                           U.S. District Court
                  Eastern District of Missouri (St. Louis)
           CRIMINAL DOCKET FOR CASE #: 4:21−mj−01238−JMB−1

Case title: USA v. Harris                                      Date Filed: 06/21/2021
Other court case number: 2:20−cr−20246−TLP Western
                          District of Tennessee (Memphis)

Assigned to: Magistrate Judge
John M. Bodenhausen

Defendant (1)
Carolyn Harris                         represented by St. Louis Fed Public Defender
                                                      FEDERAL PUBLIC DEFENDER − St Louis
                                                      1010 Market Street
                                                      Suite 200
                                                      St. Louis, MO 63101
                                                      314−241−1255
                                                      Fax: 314−421−3177
                                                      Email: moe_ecfnote@fd.org
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED
                                                      Designation: Public Defender or Community
                                                      Defender Appointment
                                                      Bar Status: Gov

Pending Counts                                         Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                      Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                             Disposition
RULE 5 COMPLAINT OUT



                                                                                                     1
Case: 4:21-mj-01238-JMB Doc. #: 7 Filed: 06/23/21 Page: 2 of 10 PageID #: 22




Plaintiff
USA                                                represented by U. S. Attorney − Criminal
                                                                  UNITED STATES ATTORNEYS
                                                                  OFFICE − St. Louis
                                                                  111 S. Tenth Street
                                                                  20th Floor
                                                                  St. Louis, MO 63102
                                                                  314−539−2200
                                                                  Fax: 314−539−7695
                                                                  Email: usamoe.crimdock@usdoj.gov
                                                                  LEAD ATTORNEY
                                                                  ATTORNEY TO BE NOTICED
                                                                  Designation: Assistant US Attorney
                                                                  Bar Status: Gov
 Email All Attorneys
(will not send to terminated parties)

 Email All Attorneys and Additional Recipients
(will not send to terminated parties)

 Date Filed      # Page Docket Text
 06/21/2021                 RULE 5 COMPLAINT − OUT signed by Judge Magistrate Judge John M.
                            BodenhausenACCESS TO THE PDF DOCUMENT IS RESTRICTED
                            PURSUANT TO THE E−GOVERNMENT ACT. ACCESS IS LIMITED TO
                            COUNSEL OF RECORD AND THE COURT. as to Carolyn Harris (1). (DLB)
                            (Entered: 06/21/2021)
 06/21/2021                 Arrest of defendant Carolyn Harris date of arrest: 6/21/2021 on charging papers
                            from TN. (NEP) (Entered: 06/21/2021)
 06/21/2021      1          ELECTRONIC MINUTE ENTRY (no pdf attached) for proceedings held before
                            Magistrate Judge John M. Bodenhausen: Initial Appearance re: Rule 5c3 − MJ
                            arrest case only as to Carolyn Harris held on 6/21/2021. Under Section
                            15002(b)(2)(A) of the CARES act, in response to the COVID−19 crisis this
                            Court authorizes the use of video and telephone conferencing for criminal
                            hearings. The defendant has been advised and consents on the record to proceed
                            by Zoom. Counsel for the government and for the defendant also participate by
                            Zoom.Defendant sworn. Carolyn Harris (1) O/R. Defendant advised of rights and
                            indicated an understanding of those rights. Attorney St. Louis Fed Public
                            Defender for Carolyn Harris added. Waiver of Rule 5 & 5.1 Hearings signed.
                            (proceedings started: 1:02) (proceedings ended: 1:18)(FTR Gold Operator
                            Initials: NEP) (Defendant Location: Bond)(Appearance for Government: Ryan
                            Finlen)(Appearance for Defendant: CJ Banks) (NEP) (Entered: 06/21/2021)
 06/21/2021      2          Rule 5 papers prepared by the judge as to Carolyn Harris. (NEP) (Entered:
                            06/21/2021)
 06/21/2021      3          WAIVER of Rule 5(c)(3) Hearings by Carolyn Harris (NEP) (Entered:
                            06/21/2021)
 06/21/2021      4


                                                                                                              2
Case: 4:21-mj-01238-JMB Doc. #: 7 Filed: 06/23/21 Page: 3 of 10 PageID #: 23



                    ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Carolyn Harris
                    for initial appearance and all further proceedings in the case. Signed by
                    Magistrate Judge John M. Bodenhausen on 6/21/2021. (NEP) (Entered:
                    06/21/2021)
06/21/2021   5      ORDER Setting Conditions of Release by Defendant Carolyn Harris. as to
                    Carolyn Harris (1) O/R. Signed by Magistrate Judge John M. Bodenhausen on
                    6/21/2021. (NEP) (Entered: 06/21/2021)




                                                                                                3
                           Case:
                            Case4:21-mj-01238-JMB
                                 4:21-mj-01238-JMB Doc.
                                                    Document
                                                        #: 7 Filed:
                                                             2 Filed06/23/21
                                                                       06/21/21Page:
                                                                                 Page4 of
                                                                                       1 of
                                                                                          101PageID
                                                                                               PageID
                                                                                                    #: 124
                RULE 5 INITIAL APPEARANCE RECORD BEFORE MAGISTRATE JUDGE JOHN M. BODENHAUSEN


         Date:        le\L-,d         1,O'"L-( c:::-                      f j                                 D.Ct. No.    ~.1_,Q     CJL zo-z__LJ tc,- ti.'P
         Defendant's Name:                         L t(r-O/ L(.YJ         f-ta.rf t S                         M.J. No.    Lt·.'1., t f'l\5   [Z-2.   ~
         SSN # XXX-XX-                                    DOB:                                    PTO/ Interpreter: _ _ _ _ _ _ _ _ __
         Location: TF'?,; ourthouse or Other: Defendant Consents to Appear by Video
        U.S. Attorney:                                    r:::::-~ f'\                                                   Present      at Present
        Defense Attorney:                  ....r     G           L....S                                  FPO                          at Present IA Only
        Pretri~I,      ~~~!.~.E:~- Officer: .....~....A"'"""'-=a'-'-1\.....,'--{___,_{6_0_.'_1t,._11_ _ _ _ _ _ __
    - Defendant advised of following:
                       X                   Nature of Offense
                       X                    Def. given copy of charging document or charges explained to Def.;
                                            Charging document read to defendant by interpreter
                              /             Right to remain silent; defendant's statements can be used against him/her in court
                              7             Right to be represented by counsel
                                  7         Right to have counsel appointed, if indigent
                                  X                  FPO Appointed: _ _for initial appearance only; _X__ all further appearances
                                                     CJA Appointment: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                     Retained:
                                                                 ------------'-------------
                                            Right to preliminary hearing/identity hearing within 14 days or 21 days if released
                              /             Rights under Rule 20 if charged in another district

      Citizenship: _ _ USA                            _ _ Other:
                              ___ .,... ----· If not U.S. citizen: "You may request that an attorney for the U.S. or a law enforcement official notify a
    -~ r""      -   · .-co~sular office of your country of nationality that you have been arrested--but even without your request, a treaty or other
                       international agreement may require consular notification."


     Bail set: _ _ _~-=---(_l..__,_d.,._._'L-=--.L.._(_ _    9               Unsee. A.B.          Sec. AB.           (Cash Property 10%)


     Motion for detention made by: - - - - - - - USA                                  _ _ _ _ _ Court
     Detention Hearing: Date:                        te,[-L\ lLl                  Time:       }   r   j/1/\        am I pm   Judge:   ~MG
     Next Appearance: Date: TBD                                                   Time:                            am, pm Judge: _ _ _ _ _ __
                             Proceeding: Pretrial Hearing

      Defend~nt: _ _ _ Committed to cus~y of U.S. Marshal                                             - - - - Released on bond
     Notes          Re pen                   \u LllM - M.em(-fli s
                                                                                                         ls/John M. Bodenhausen
                                                                                                         JOHN M. BODENHAUSEN
                                                                                                         UNITED STATES MAGISTRATE JUDGE
     Case to remain: SEALED                              Unsealed
            -=------~ . . . . . . .
~     It....   ._




                                                                                                                                                           4
        Case:
         Case4:21-mj-01238-JMB
              4:21-mj-01238-JMB Doc.
                                 Document
                                     #: 7 Filed:
                                          3 Filed06/23/21
                                                    06/21/21Page:
                                                              Page5 of
                                                                    1 of
                                                                       101PageID
                                                                            PageID
                                                                                 #: 225



AO 466A (Rev. 12/09) Waiver of Rule 5 &_5.1 Hearings (Complaint or Indictment)


                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                           Eastern District of Missouri

                 United States of America                                   )
                                v.                                          )      Case No. 4:21 MJ 1238 JMB
                                                                            )
                        Carolyn Harris,                                     )
                                                                            )      Charging District's Case No. 2:20 CR 20246 TLP
                           Defendant                                        )

                                                WAIVER OF RULE 5 & 5.1 HEARINGS
                                                    (Complaint or Indictment)

         I understand that I have been charged in another district, the (name ofother co1irt)                 Western District of Tennessee

         I have been informed of the charges and of my rights to:
         (1)        retain counsel or request the assignment of counsel if I am unable to retain counsel;
         (2)        an identity heanng to determine whether I am the person named in the charges;
         (3)        production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;
         (4)        a preliminary hearing within 14 days ofmy first apl'earance ifl am in custody and 21 day_s otherwise-
                    unless I am indicted - to determine whether there 1s probable cause to believe that an offense has
                    been committed;
          (5)       a hearing on any motion by the government for detention;
         (6)        request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

         I agree to waive my right(s) to:
        ~           an identity hearing and production of the warrant.
         0          a preliminary hearing.
         0          a detention hearing.
         o          an identity hearing, production of the warrant, and any preliminary or detention hearing to which I may
                    be entitled in this district. I request that those hearings be held in the prosecuting district, a~a time set
                    by that court.

       I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.


Date:           06/21/2021                                                                       Vl
                                                                                                ndant 's signature


                                                                 Vi£tLt 1;,<J,~            ('#'I   tl-f       c,?'-1,~,L
                                                                                      Signature ofdefendant 's attorney
                                                                                                                                Vt,&-:    11~, o

                                                                                    Pri11ted name of defendant's a/lomey




                                                                                                                                              5
  Case:
   Case4:21-mj-01238-JMB
        4:21-mj-01238-JMB Doc.
                           Document
                               #: 7 Filed:
                                    4 Filed06/23/21
                                              06/21/21Page:
                                                        Page6 of
                                                              1 of
                                                                 101PageID
                                                                      PageID
                                                                           #: 326




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION


UNITED STATES OF AMERICA,                  )
                                           )
            Plaintiff,                     )
                                           )
     vs.                                   ) Case No. 4:21 MJ 1238 JMB
                                           )
CAROLYN HARRIS,                            ) WDTN: 2:20 CR 20246 TLB
                                           )
            Defendant.                     )


                                        ORDER

      The above-named defendant, having established the inability to retain private

counsel, being in need of counsel, and being entitled to the appointment of counsel under

the Criminal Justice Act, as amended, 18 U.S.C. § 3006(A),

      IT IS HEREBY ORDERED that the Federal Public Defender is appointed to

represent the above-named defendant in this matter.


                                         /s/ John M. Bodenhausen
                                         JOHN M. BODENHAUSEN
                                         UNITED STATES MAGISTRATE JUDGE

Dated this 21st day of June, 2021.




                                                                                            6
Case:
 Case4:21-mj-01238-JMB
      4:21-mj-01238-JMB Doc.
                         Document
                             #: 7 Filed:
                                  5 Filed06/23/21
                                            06/21/21Page:
                                                      Page7 of
                                                            1 of
                                                               104PageID
                                                                    PageID
                                                                         #: 427




                                                                                  7
Case:
 Case4:21-mj-01238-JMB
      4:21-mj-01238-JMB Doc.
                         Document
                             #: 7 Filed:
                                  5 Filed06/23/21
                                            06/21/21Page:
                                                      Page8 of
                                                            2 of
                                                               104PageID
                                                                    PageID
                                                                         #: 528




                                                                                  8
Case:
 Case4:21-mj-01238-JMB
      4:21-mj-01238-JMB Doc.
                         Document
                             #: 7 Filed:
                                  5 Filed06/23/21
                                            06/21/21Page:
                                                      Page9 of
                                                            3 of
                                                               104PageID
                                                                    PageID
                                                                         #: 629




                                                                                  9
Case:
 Case4:21-mj-01238-JMB
      4:21-mj-01238-JMB Doc.
                         Document
                             #: 7 Filed:
                                   5 Filed
                                         06/23/21
                                            06/21/21
                                                   Page:
                                                      Page
                                                         10 4ofof104 PageID
                                                                      PageID#:730




                                                                                    10
